Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-36 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,6,8,9,10,11,12,13,21,22,27,29,30,31,32,33 and 34 are rejected under 35 U.S.C 103 as being patentable over JONES (USPUB 20190325567) in view of GABRIEL EILERTSEN (NPL Doc: “HDR image reconstruction from a single exposure using deep CNNs," 20  November 2017, ACM Transactions on Graphics, Vol. 36, No. 6, Article 178.,Pages 178:1-178:10).

 
As per claim 1, JONES teaches wherein each of the plurality of pixels have one or more pixel characteristics ( the characteristics  of pixels within the current application  is defined as lighting intensity or color within Paragraph [0066], based on the definition  JONES teaches the pixel to color relationship as characteristics within Paragraphs [0038-0039]); wherein the pixel/image relationship is arranged to adjust the one or more pixel characteristics of each of the plurality of pixels of the input image ( the adjustment of pixel characteristics interpreted as colors within the image and the contrast taught within Paragraphs [0015-0016] and [0053-0055]) .  



	JONES does not explicitly teach A method for processing an image comprising the steps of: -receiving an input image having a plurality of pixels , -processing the input image to generate an enhanced image by applying a pixel/image relationship to each of the plurality of pixels of the input image,
	However, within analogous art,  GABRIEL EILERTSEN teaches A method for processing an image comprising the steps of: -receiving an input image having a plurality of pixels ( single input image is shown with multiple pixels within Page 178:1- Fig. 1, Page 178:6-Fig. 6 and Page 178:7-Fig. 8)  , -processing the input image to generate an enhanced image by applying a pixel/image relationship to each of the plurality of pixels of the input image (process for enhancing an image based on the relationship between the pixels within and image and the image taught within Page 178:3 – Col. 2- “…3 HDR RECONSTRUCTION MODEL-“…with the linearized input image. The final HDR reconstructed pixel …with spatial index i and color channel c is computed using a pixel-wise…”),
	One of ordinary skill in the art would have been motivated to combine the teaching of GABRIEL EILERTSEN within the modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES  because the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN  provides a system and method for implementing  the reconstruction of dynamic range images by utilizing neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN within the modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES for implementation of a system and method for  the reconstruction of dynamic range images by utilizing neural network.


As per claim 6, Combination of JONES and GABRIEL EILERTSEN teach claim 1,

Within analogous art, GABRIEL EILERTSEN teaches wherein by applying the pixel/image relationship to each of the plurality of the pixels of the input image, a dynamic range of the input image is adjusted ( Page 178:2- Col. 1 – “…A hybrid dynamic range autoencoder that is tailored to operate on LDR input data and output HDR images. It utilizes HDR specific transfer-learning, skip-connections, color space and loss function….” AND Page 178:4-Col. 2- 3.2 Hybrid dynamic range autoencoder) .  

As per claim 8, Combination of JONES and GABRIEL EILERTSEN teach claim 1,
JONES teaches wherein the pixel/image relationship includes at least one adjustable parameter arranged to adjust a magnitude of the application of the pixel/image relationship to each of the plurality of pixels ( the adjustment of the intensity ( which is well known to one in the ordinary skills in the art to also represent magnitude)   of colors ( the following is well known by one in the ordinary skills in the art to represent pixels)  within the image taught within Paragraph [0038]- “FIG. 4 illustrates exemplary set of tonal features 400 usable to classify the tonal profile and compute tonal feature weights during an application phase of a tone-based image conversion tool. Each of the predefined tonal features 400 is shown as a three-dimensional volume plotted in three-dimensional space. In one implementation, the three axes represent reds, greens, and blues of the RGB color space. Each bin (square) in the volume represents a particular color within the image and the amount of the color in the image is represented by the number of pixels falling within each bin. In FIG. 4, the different relative intensities of the different colors in the image is represented by different greyscale shades.”).

As per claim 9, Combination of JONES and GABRIEL EILERTSEN teach claim 8,
JONES teaches wherein the magnitude of the application of the pixel/image relationship applies to the one or more characteristics of each of the plurality of pixels ( the characteristics  of pixels within the current application  is defined as lighting intensity or color within Paragraph [0066], based on the definition  JONES teaches the pixel to color relationship as characteristics within Paragraphs [0038-0039]) .  

As per claim 10, Combination of JONES and GABRIEL EILERTSEN teach claim 8,
JONES teaches wherein the at least one adjustment parameter is adjustable by a learning network ( Paragraph [0017]- “…The tonal profile classifier 106 implements a machine learning model to classify the tonal profile of the image 104. In different implementations, the machine learning model may implement different learning solutions. The tonal profile classifier 106 may be trained via various techniques for machine learning including, without limitation, supervised learning, unsupervised learning, reinforcement learning…”) .  

As per claim 11, Combination of JONES and GABRIEL EILERTSEN teach claim 10,
JONES teaches wherein the learning network is a convolution neural network (CNN) ( Paragraph [0017]- “…machine learning technique(s) employed by the tonal profile classifier 106 may utilize learning from artificial neural networks of various types including, without limitation, convolutional neural networks, regions with convolutional neural networks (R-CNN), and recurrent neural networks…”) .  

As per claim 12,  Combination of JONES and GABRIEL EILERTSEN teach claim 10,
JONES teaches wherein the learning network is trained with a reference data set ( Paragraph [0026] – “…the tonal profile features represented by the filters 212 are defined during an initial training phase of a neural network, during which the tone-based image conversion tool 226 is provided with a training dataset 216 including a collection of image pairs (e.g., including before images 220 and corresponding after images 222…”).  
 
As per claim 13, Combination of JONES and GABRIEL EILERTSEN teach claim 10,
JONES does not explicitly teach wherein the learning network is trained with one or more image quality loss processes.
( Page 178:3- Col. 2- “…The linear blending prevents banding artifacts between predicted highlights and their surroundings, as compared to a binary mask. It is also used to define the loss function in the training,…”) .  


As per claim 21,  Combination of JONES and GABRIEL EILERTSEN teach claim 1,
JONES teaches wherein the input image is a Standard Dynamic Range (SDR) signal and the enhanced image is a High Dynamic Range (HDR) signal ( Paragraph [0027]- “…the image operation implemented by the tone-based image conversion tool 226 effects a different type of image operation, such as SDR-to-HDR conversion, a resolution conversion, a stylistic conversion, etc.) .  

As per claim 22, JONES teaches A system for processing an image ( FIG. 1 – showing a system for processing input image)  comprising: wherein each of the plurality of pixels have one or more pixel characteristics( the characteristics  of pixels within the current application  is defined as lighting intensity or color within Paragraph [0066], based on the definition  JONES teaches the pixel to color relationship as characteristics within Paragraphs [0038-0039]); and, an enhancement engine arranged to process the input image to generate an enhanced image by applying a pixel/image relationship to each of the plurality of pixels of the input image ( The following  arrangement for image enhancement of image based on pixel value and pixel characteristics ( tone and color of image ) taught within FIG. 1- Tone-Based Image conversion Tool-102 AND  Paragraph [0013-0015]- “…The tone-based image conversion tool 102 receives an image 104 as input and performs a series of operations to convert one or more pixel values of the image 104 according to a defined image operation.) , wherein the pixel/image relationship is arranged to adjust the one or more pixel characteristics of each of the plurality of pixels of the input image ( the adjustment of pixel characteristics interpreted as colors within the image and the contrast taught within Paragraphs [0015-0016] and [0053-0055]) .   
,
	However, within analogous art,  GABRIEL EILERTSEN teaches an image gateway arranged to receive an input image having a plurality of pixels ( FIG. 1 and Paragraph [0013]- “…The tone-based image conversion tool 102 receives an image 104 as input and performs a series of operations to convert one or more-pixel values of the image 104 according to a defined image operation.”) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of GABRIEL EILERTSEN within the modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES  because the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN  provides a system and method for implementing  the reconstruction of dynamic range images by utilizing neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN within the modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES for implementation of a system and method for  the reconstruction of dynamic range images by utilizing neural network.

As per claim 27, Combination of JONES and GABRIEL EILERTSEN teach claim 22,
JONES does not explicitly teach wherein by applying the pixel/image relationship to each of the plurality of the pixels of the input image, a dynamic range of the input image is adjusted.
Within analogous art, GABRIEL EILERTSEN teaches wherein by applying the pixel/image relationship to each of the plurality of the pixels of the input image, a dynamic range of the input image is adjusted ( Page 178:2- Col. 1 – “…A hybrid dynamic range autoencoder that is tailored to operate on LDR input data and output HDR images. It utilizes HDR specific transfer-learning, skip-connections, color space and loss function….” AND Page 178:4-Col. 2- 3.2 Hybrid dynamic range autoencoder) .  

As per claim 29, Combination of JONES and GABRIEL EILERTSEN teach claim 22,
JONES teaches wherein the pixel/image relationship includes at least one adjustable parameter arranged to adjust a magnitude of the application of the pixel/image relationship to each of the plurality of pixels ( the adjustment of the intensity ( which is well known to one in the ordinary skills in the art to also represent magnitude)   of colors ( the following is well known by one in the ordinary skills in the art to represent pixels)  within the image taught within Paragraph [0038]- “FIG. 4 illustrates exemplary set of tonal features 400 usable to classify the tonal profile and compute tonal feature weights during an application phase of a tone-based image conversion tool. Each of the predefined tonal features 400 is shown as a three-dimensional volume plotted in three-dimensional space. In one implementation, the three axes represent reds, greens, and blues of the RGB color space. Each bin (square) in the volume represents a particular color within the image and the amount of the color in the image is represented by the number of pixels falling within each bin. In FIG. 4, the different relative intensities of the different colors in the image is represented by different greyscale shades.”).

As per claim 30, Combination of JONES and GABRIEL EILERTSEN teach claim 28,
JONES teaches wherein the magnitude of the application of the pixel/image relationship applies to the one or more characteristics of each of the plurality of pixels ( the characteristics  of pixels within the current application  is defined as lighting intensity or color within Paragraph [0066], based on the definition  JONES teaches the pixel to color relationship as characteristics within Paragraphs [0038-0039]).

As per claim 31, Combination of JONES and GABRIEL EILERTSEN teach claim 29,
JONES teaches wherein the at least one adjustment parameter is adjustable by a learning network( Paragraph [0017]- “…The tonal profile classifier 106 implements a machine learning model to classify the tonal profile of the image 104. In different implementations, the machine learning model may implement different learning solutions. The tonal profile classifier 106 may be trained via various techniques for machine learning including, without limitation, supervised learning, unsupervised learning, reinforcement learning…”).  

As per claim 32, Combination of JONES and GABRIEL EILERTSEN teach claim 31,
JONES teaches wherein the learning network is a convolution neural network (CNN) ( Paragraph [0017]- “…machine learning technique(s) employed by the tonal profile classifier 106 may utilize learning from artificial neural networks of various types including, without limitation, convolutional neural networks, regions with convolutional neural networks (R-CNN), and recurrent neural networks…”) . 

As per claim 33, Combination of JONES and GABRIEL EILERTSEN teach claim 31,
JONES teaches wherein the learning network is trained with a reference data set( Paragraph [0026] – “…the tonal profile features represented by the filters 212 are defined during an initial training phase of a neural network, during which the tone-based image conversion tool 226 is provided with a training dataset 216 including a collection of image pairs (e.g., including before images 220 and corresponding after images 222…”). 


As per claim 34, Combination of JONES and GABRIEL EILERTSEN teach claim 31,
JONES does not explicitly teach wherein the learning network is trained with one or more image quality loss processes.
Within analogous art, GABRIEL EILERTSEN teaches wherein the learning network is trained with one or more image quality loss processes( Page 178:3- Col. 2- “…The linear blending prevents banding artifacts between predicted highlights and their surroundings, as compared to a binary mask. It is also used to define the loss function in the training,…”).  

2.	Claims  2,3, 4, 5 ,23,24,25 and 26 are rejected under 35 U.S.C 103 as being patentable over JONES (USPUB 20190325567) in view of GABRIEL EILERTSEN (NPL Doc: “HDR image reconstruction from a single exposure using deep CNNs," 20  November 2017, ACM Transactions on Graphics, Vol. 36, No. 6, Article 178.,Pages 178:1-178:10) in further view of JONES (USPUB 20130239057).

As per claim 2, Combination of JONES and GABRIEL EILERTSEN teach claim 1, 
Combination of JONES and GABRIEL EILERTSEN  does not explicitly teach wherein the pixel/image relationship is associated with a relationship between the one or more of characteristics of each of the plurality of pixels of the input image and a visual presentation of the input image.
Within analogous art, Ubillos et al. teaches wherein the pixel/image relationship is associated with a relationship between the one or more of characteristics of each of the plurality of pixels of the input image and a visual presentation of the input image ( visual presentation taught within Paragraph [0045]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ubillos et al. within the combined modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES  and the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN because the   Unified slider control for modifying multiple image properties  mentioned by Ubillos et al.  provides a system and method for implementing the improvement of image properties. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the   Unified slider control for modifying multiple image properties  mentioned by Ubillos et al. within the combined modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES  and the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN for implementation of a system and method for the improvement of image properties.

As per claim 3,  Combination of JONES and GABRIEL EILERTSEN and Ubillos et al.   teach claim 2, 

Within analogous art, Ubillos et al. teaches wherein the one or more characteristics of each of the plurality of pixels are associated with the exposure levels of each of the plurality of pixels ( exposure level in relation to the image pixel values within Paragraphs [0110] and [0221]) .  

As per claim 4, Combination of JONES and GABRIEL EILERTSEN and Ubillos et al.   teach claim 3,
 JONES teaches wherein the pixel/image relationship includes a mapping of the one or more characteristics of each of the plurality of pixels relative to the one or more characteristics of each of the other pixels of the input image ( Paragraph [0001]- “… a tone-mapping function may be utilized to map each instance of a particular pixel color to another particular color without regard to the contents of the particular image that is being operated on. …” AND Paragraph [0030]) .  

As per claim 5, Combination of JONES and GABRIEL EILERTSEN and Ubillos et al.   teach claim 24,
JONES teaches wherein the exposure levels include tones, contrasts or color shifts of the pixel ( image conversion based on image color tones and pixels within the images taught within Paragraphs [0022] and [0030]) .  

As per claim 23, Combination of JONES and GABRIEL EILERTSEN teach claim 22,
Combination of JONES and GABRIEL EILERTSEN  does not explicitly teach wherein the pixel/image relationship is associated with a relationship between the one or more characteristics of each of the plurality of pixels of the input image and a visual presentation of the input image.
Within analogous art, Ubillos et al. teaches wherein the pixel/image relationship is associated with a relationship between the one or more characteristics of each of the plurality ( visual presentation taught within Paragraph [0045]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ubillos et al. within the combined modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES  and the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN because the   Unified slider control for modifying multiple image properties  mentioned by Ubillos et al.  provides a system and method for implementing the improvement of image properties. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the   Unified slider control for modifying multiple image properties  mentioned by Ubillos et al. within the combined modified teaching of the Dynamic image modification based on tonal profile mentioned by JONES  and the HDR image reconstruction from a single exposure using deep CNNs mentioned GABRIEL EILERTSEN for implementation of a system and method for the improvement of image properties.

As per claim 24, Combination of JONES and GABRIEL EILERTSEN and Ubillos et al.   teach claim 23,
Combination of JONES and GABRIEL EILERTSEN  does not explicitly teach wherein the one or more characteristics of each of the plurality of pixels are associated with the exposure levels of each of the plurality of pixels.
Within analogous art, Ubillos et al. wherein the one or more characteristics of each of the plurality of pixels are associated with the exposure levels of each of the plurality of pixels( exposure level in relation to the image pixel values within Paragraphs [0110] and [0221]).  


As per claim 25, Combination of JONES and GABRIEL EILERTSEN and Ubillos et al.   teach claim 24,
( Paragraph [0001]- “… a tone-mapping function may be utilized to map each instance of a particular pixel color to another particular color without regard to the contents of the particular image that is being operated on. …” AND Paragraph [0030]) . 
  
As per claim 26, Combination of JONES and GABRIEL EILERTSEN and Ubillos et al.   teach claim 25,
JONES teaches wherein the exposure levels include tones, contrasts or color shifts of the pixel ( image conversion based on image color tones and pixels within the images taught within Paragraphs [0022] and [0030]).  

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 7,14-20,28,35 and 36  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

 “…pixel/image relationship is applied iteratively to each of the plurality of pixels are processed to generate the enhanced image.” 

As to claims 14 and 35 , prior art of record does not teach or suggest the limitation mentioned within claims 14 and 35: “…the one or more image quality loss processes include spatial consistency loss, exposure control loss, color constancy loss, illumination smoothness loss or any combination thereof.” 


As to claims 15 and 36 , prior art of record does not teach or suggest the limitation mentioned within claims 15and 36: “…the one or more image quality loss processes are used when the reference data set is not available.” 


As to claims 17,18,19 and 20 , Claims 17,18,19 and 20  depends on objected allowable claim 14, therefore claims 17,18,19 and 20  is considered objected over prior art of record.  

As to claim 16, prior art of record does not teach or suggest the limitation mentioned within claim 16: “…the image/pixel relationship is represented by F(I(x);a)=I(x)+aI(x)(1-I(x)) where - x denotes the pixel coordinates, - F(I(x);a) is the enhanced image, - I(x) , ac [-1,1] is the adjustable parameter and wherein each pixel is normalized to [0,1].”




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

5.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claims, they are analogous art mentioning the inventive concept key points on (image processing , pixels within the images and dynamic ranges of images , neural network and enhancement of image quality etc.).

1) 	USPUB- 20190074307
2)	USPUB - 20190051680
3)	USPUB- 20160261793
4)	USPUB- 20130278631
5)	USPUB- 20080077001
6)	USPUB- 20050024508

7)	D. Marnerides,"ExpandNet: A Deep Convolutional Neural Network for High
Dynamic Range Expansion from Low Dynamic Range Content,"22 May 2018, Computer Graphics ForumVolume 37, Issue 2,Pages 39-45.

8)	 Chao Dong,"Image Super-Resolution Using Deep Convolutional Networks," 01 June 2015,IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 38, NO. 2,Pages 300-305.

9)	 Siyeong Lee,"Deep Recursive HDRI: Inverse Tone Mapping using Generative Adversarial Networks," September 2018, Proceedings of the European Conference on Computer Vision (ECCV), 2018,Pages 1-13.

10)	Paul E. Debevec,"Recovering High Dynamic Range Radiance Maps from Photographs,"11 August 2008,SIGGRAPH '08: ACM SIGGRAPH 2008 classes August 2008 Article No.: 31,Pages 1-9.


Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637